Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 12, 2016

                                      No. 04-16-00120-CV

      THREE THOUSAND FIVE HUNDRED THIRTY-FIVE DOLLARS ($3,535.00)
                      UNITED STATES CURRENCY,
                               Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-11848
                                  Peter Sakai, Judge Presiding


                                         ORDER
        Appellant Jerry Weatherspoon, an inmate, filed a notice of appeal on March 4, 2016. On
March 30, 2016, Weatherspoon filed a motion for appointment of counsel, claiming that he is
indigent. On April 6, 2016, Judy Mata, the court reporter responsible for filing the reporter’s
record in this appeal, filed a notification of late reporter’s record, stating that she had never
received a request to prepare the record, nor had she received a fee or been asked to make
payment arrangements. Also on April 6, 2016, the trial court clerk filed a notification of late
clerk’s record stating that it had not been paid for preparing the clerk’s record.

        With regard to Weatherspoon’s motion for appointment of counsel, we DENY his request
for appointment of counsel. See Gibson v. Tolbert, 102 S.W.3d 710 (Tex. 2003). However, we
note that Weatherspoon in his motion for appointment of counsel has claimed indigence. See
Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684 (Tex. 2008). We, therefore, ABATE
this appeal and REMAND the cause to the trial court. See id.

        We ORDER that pursuant to Texas Rule of Appellate Procedure 20.1(e), the trial court
clerk, the court reporter, or any party to this cause must challenge appellant’s claim of indigence
by filing a contest to appellant’s affidavit of indigence in the trial court within 10 days from the
date of this order. See TEX. R. APP. P. 20.1(e).

       If a contest is timely filed, we ORDER the trial court to conduct a hearing or sign an
order extending the time to conduct a hearing within 10 days after any contest is filed. See TEX.
R. APP. P. 20.1(i)(2)(B) (“The trial court must either conduct a hearing or sign an order extending
the time to conduct a hearing . . . within 10 days after the trial court received a contest referred
from the appellate court.”). However, the trial court may not order the time for conducting a
hearing on a contest to be extended for more than 20 days from the date the order is signed. See
TEX. R. APP. P. 20.1(i)(3).

        If a contest is timely filed, we ORDER the trial court, within 40 days from the date of this
order, to prepare a written order and written findings of fact and conclusions of law regarding its
indigence determination. We further ORDER the trial court clerk, as soon as practicable but in
no event later than 60 days from the date of this order, to file a supplemental clerk’s record,
containing (1) the contest; (2) the trial court’s order; (3) the trial court’s findings of fact and
conclusions of law; (4) the judgment being appealed; (5) any post-judgment motions; (6) the
notice of appeal; and (7) the court’s docket sheet. And, we ORDER the court reporter to prepare
and file the reporter’s record of the trial court’s hearing as soon as practicable but in no event
later than 60 days from the date of this order.

        If no contest is filed or a contest is filed untimely, we ORDER the trial court clerk to file
a supplemental clerk’s record containing a certificate that states either no contest was filed or a
contest was filed untimely within 20 days from the date of this order.




                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court